COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00128-CV


Cook Children's Health Care System          §   From the 97th District Court
and S.W. and J.W., Individually and
on Behalf of Their Minor Child, J.W.        §   of Montague County (2016-0481M-
                                                CV)
                                            §
v.
                                            §   April 5, 2018

Nocona General Hospital                     §   Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and that the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Nocona General Hospital shall pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker___________________
                                        Justice Sue Walker